  8:20-cv-00456-JMG-SMB Doc # 16 Filed: 04/27/21 Page 1 of 1 - Page ID # 181




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

NATIONAL LABOR RELATIONS BOARD,

Petitioner,                                                           8:20CV456

        vs.
                                                            ORDER TO SHOW CAUSE
ANDERSON EXCAVATING COMPANY,

Respondent.


        Petitioner has filed a motion requesting that Respondent be held in civil contempt (Filing
No. 15) for failing to comply with the February 18, 2021 order of this Court ordering Respondent
to comply with Subpoena Duces Tecum B-1-17AF9O5. (Filing No. 12.) Upon consideration,
a hearing will be held regarding whether Respondent should be held in civil contempt for failing
to comply with this Court’s order.

       Accordingly,

       IT IS ORDERED that Petitioner shall serve a copy of this Order to Show Cause, along
with a copy of this Court’s February 18, 2021 Order, upon Respondent by May 11, 2021.
Thereafter, Petitioner shall file a certificate of service showing compliance with this service
requirement.


       IT IS FURTHER ORDERED that Respondent shall appear and show cause, if any there
be, on June 4, 2021 at 11:00 a.m. in Courtroom No. 7, Roman L. Hruska Federal Courthouse,
111 South 18th Plaza, Omaha, NE before Magistrate Judge Susan M. Bazis, as to why an Order of
this Court should not issue holding Respondent in civil contempt for failing to comply with this
Court’s February 18, 2021 order. Failure to appear for the hearing will result in a recommendation
that Respondent by held in civil contempt.


       Dated this 27th day of April, 2021.
                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
